Citation Nr: 0721093	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  06-00 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for the cause of death of 
the veteran. 


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1942 to July 
1946, June 1951 to March 1959 and April 1959 to January 1968.  
The veteran died on March [redacted], 1988.  The appellant is his 
surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 RO decision.  

In March 2007, the appellant testified in a video conference 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

Based on a motion presented to the Board in May 2007, this 
appeal has been advanced on the docket because of the 
veteran's advanced age and medical condition.  38 U.S.C.A. 
§ 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.	The appellant has been notified of the evidence necessary 
to substantiate her claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.

2.	The Certificate of Death was amended in December 2005 to 
reflect that the immediate cause of the veteran's death was 
asphyxiation, due to or as a consequence of mediastinal 
fibrosis with tracheal stenosis due to or as a consequence of 
an old bayonet war injury.  

3.	At the time of the veteran's death, he was not service 
connected for any disability.  

4.	The competent medical evidence shows that the veteran was 
not injured in service by a bayonet.  

5.	The competent medical evidence shows that the underlying 
cause of death of the veteran was not related to a disease or 
injury in service. 

6.	A service-connected injury was not the immediate or 
underlying cause of the veteran's death, was not 
etiologically related to his death, did not contribute 
substantially or materially to his death, did not combine to 
cause his death, and did not aid or lend assistance to the 
production of his death. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In the present 
case, the RO provided the appellant with notice of the VCAA 
in April 2005, prior to the initial decision on the claim in 
June 2005.  Therefore, the timing requirement for a VCAA 
notice has been met and to decide the appeal would not be 
prejudicial to the claimant.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini, 18 Vet. App. at 
120-21.  

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in her possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4) (2006). 

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, DD Form 214, private medical 
records, and the VA medical records.  In addition, the RO 
scheduled a hearing before the Board in March 2007.  The 
claimant has not made the RO or the Board aware of any other 
evidence relevant to this appeal that needs to be obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to this claim.  Accordingly, the Board will proceed 
with appellate review.

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  To establish service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Additionally, to establish service connection for the cause 
of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by service either caused 
or contributed materially and substantially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

A service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service- connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ, are not held to have contributed to a death that 
is primarily due to unrelated disability.  38 C.F.R. 
§ 3.312(c)(2).  Service-connected diseases affecting vital 
organs should receive careful consideration as a contributory 
cause of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2), (3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions." 38 C.F.R. § 
3.312(c)(4).  Even in such cases, there is for consideration 
whether there may be a reasonable basis for holding that a 
service-connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4).  

In this case, the veteran died in March 1988.  At the time of 
the veteran's death, he was not service connected for a 
disability.  The appellant contends that the veteran incurred 
a bayonet injury in service for which he received a 
tracheotomy.  The appellant testified in a March 2007 hearing 
that the tracheotomy resulted in adhesions in the veteran's 
throat which ultimately led to his death by asphyxiation.  

The service medical records were negative for a bayonet 
injury to the veteran in service.  A January 1959 and an 
April 1959 medical examination was negative for a throat 
injury, mediastinal fibrosis, tracheal stenosis or a bayonet 
injury.  There was a right anterior chest injury noted in the 
April 1959 medical history report resulting from the Korea 
conflict which required hospitalization for three weeks.  
There was also a scar noted on the veteran's right chest 
resulting from an automobile accident in a March 1962 medical 
history report and medical examination.  

The service medical records dated in March 1965 reveal that 
the veteran was involved in an automobile accident and a 
tracheotomy was performed on the veteran.  The veteran had a 
laceration on his upper lip and loss of the upper middle 
incisors.  Multiple chest films revealed gradual resolution 
of subcutaneous emphysema over the chest and neck and 
mediastinum as well as bilateral small pneumothoraces.  All 
films showed satisfactory resolution at the time of the 
veteran's discharge.  The veteran's tracheotomy was plugged 
and removed.  

In an August 1966 medical examination report, a tracheotomy 
scar was noted as well as the right anterior chest scar.  In 
the December 1966 medical history report, the veteran 
reported a wound to his right chest, auto accidents, throat. 
In December 1966 medical examination for retirement purposes, 
a tracheotomy scar and a right anterior chest scar was noted.  
In a report of medical history for retirement purposes dated 
in September 1967, a ruptured lung tracheotomy was noted by 
the veteran. 

In post service medical records dated in 1983 and 1984, the 
veteran's throat was found to be normal with no throat 
problems.  A well healed scar over the trachea area was 
noted.  

Private medical records dated in 1984 to 1988 reveal 
treatment for chronic congestive heart failure from 
atherosclerotic heart disease and hypertension.  

In private medical records dated in March 1987 the veteran 
complained of a cough and an examination of the pharynx 
revealed moderate injection.  In November 1987 the veteran 
reported a history of tracheal stenosis status post injury to 
trachea due to a stab wound in his neck from a war injury.  
The veteran complained of and was treated for a sore throat 
and cough with a history of polyps on his vocal cords.  

The private medical records dated in March 1988 indicate that 
the veteran had a sudden onset of "lead feeling" in his 
chest and heaviness in his arms.  The veteran suddenly 
slumped backward striking his head while talking to his wife.  
The veteran expired in the emergency room.  The medical 
records provide a diagnosis of "full code probably 2º 
[secondary] to massive myocardial infarction."  

In July 2006, a VA examiner reviewed the service medical 
records and the available medical evidence and concluded that 
there was no evidence in the medical records suggesting that 
the veteran had mediastinal fibrosis and tracheal stenosis.  
There was also no evidence of record suggesting that the 
veteran was injured by a bayonet in service.  The examiner 
found that there was medical evidence of record regarding two 
automobile accidents in 1951 and 1965.  The accident in 1965 
resulted in a tracheotomy.  The examiner found that there was 
no evidence to suggest that a bayonet wound caused 
mediastinal fibrosis or tracheal stenosis.  The examiner 
concluded that the veteran's cause of death was not caused by 
or as a result of a wound received in the service and it was 
less likely as not than 50/50 probability caused by or as a 
result of tracheal stenosis from a tracheotomy.  

The Board recognizes that the veteran served in combat and 
the appellant asserts that he was injured with a bayonet 
while in combat which led to a tracheotomy.  The November 
1987 medical records also reference a stab wound in the neck 
due to a war injury as reported by the veteran.  The Record 
of Award of Purple Heart indicates that the veteran received 
the Purple Heart for wounds received in action "near 
Huktara, Korea 21 Jun 1953."  A combat veteran's assertions 
of an event during combat are to be presumed if consistent 
with the time, place and circumstances of such service.  38 
U.S.C.A. § 1154(b); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996).  In this case, the appellant's assertions regarding 
the veteran's tracheotomy is not consistent with the time and 
place of the injuries sustained while in Korea in 1953 as 
indicated in the Purple Heart records of award.  According to 
the service medical records, the veteran received a 
tracheotomy in 1965, several years after service in combat in 
Korea.  There is no other evidence of record indicating that 
the veteran had sustained an injury or required a tracheotomy 
as a result of an injury in combat.  As such, the Board finds 
that the presumption does not apply to the veteran's in 
service tracheotomy.  

Furthermore, the evidence of record lacks evidence of a nexus 
between the veterans's tracheotomy and his death.  After 
reviewing the evidence of record, the Board finds that the 
veteran's cause of death was not related to service.  Despite 
the appellant's assertions, there was no evidence in the 
service medical records of a bayonet injury in service.  
There is also no medical evidence of record which suggest 
that the veteran's tracheotomy in service caused mediastinal 
fibrosis or tracheal stenosis.  As such, there is no evidence 
to suggest that the veteran's cause of death, asphyxiation, 
was caused by an in service injury.  As there was no evidence 
of a bayonet injury in service and no evidence that the 
veteran's in service tracheotomy resulted in mediastinal 
fibrosis or tracheal stenosis, there is no evidence that the 
tracheotomy either caused or contributed materially and 
substantially to cause the veteran's death.  

The Board also finds that the death certificate is not 
competent medical evidence that the veteran's cause of death 
is related to service.  The history as reported by the 
appellant, which is the underlying factual basis of the 
opinion, is contradicted by the veteran's service records.  
The death certificate refers to a bayonet injury in service.  
There is no medical evidence of record, including the service 
medical records, which indicate that the veteran had a 
bayonet injury in service.  Therefore, the Board does not 
find the death certificate competent medical evidence linking 
the appellant's claimed cause of the veteran's death to 
service.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (the 
Board may reject a medical opinion if other facts present in 
the record contradict the facts provided by the veteran that 
formed the basis for the opinion).

In short, the record does not show that the veteran was 
injured by a bayonet in service and does not show that the 
tracheotomy caused or contributed to his death.  


ORDER

Service connection for the cause of the death of the veteran 
is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


